Determination unanimously confirmed without costs and petition dismissed. Memorandum: We reject the argument of petitioner that he was denied the right to call a witness at the disciplinary hearing. The record does not establish that petitioner requested the testimony of that witness at the disciplinary hearing (see, Matter of Gomez v Coughlin, 140 AD2d 902, 904).
The determination that petitioner violated inmate rule 113.10 (7 NYCRR 270.2 [B] [14] [i]), prohibiting possession of a weapon by an inmate, is supported by substantial evidence. Petitioner’s denial of the charge raised an issue of credibility, which the Hearing Officer resolved against petitioner (see, Matter of Perez v Wilmot, 67 NY2d 615, 617). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Pine, J. P., Wesley, Callahan, Doerr and Boehm, JJ.